Citation Nr: 0215761	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for end-stage liver 
disease, status post liver transplant, as a result of 
exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from December 1968 to June 
1970, to include service in Vietnam.

This matter originally came before the Board of Veterans' 
Appeal (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Winston-Salem, North Carolina.  Following 
appellate review in March 2001, the case was remanded for 
further development of the evidence.  The case has been 
returned for appellate review.  


FINDINGS OF FACT

1. All available evidence and information necessary for an 
equitable disposition of the veteran's claims has been 
obtained by the RO.

2.  Liver disease was not shown in service or for many years 
thereafter.

3.  The preponderance of the probative evidence of record 
indicates that the veteran's end-stage liver disease, status 
post liver transplant, is not causally related to his active 
service or any incident therein, including in-service 
exposure to Agent Orange.

CONCLUSION OF LAW

The veteran's end-stage liver disease, status post liver 
transplant, was not incurred in or aggravated during active 
service, nor may be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and that no further action 
should be undertaken to comply with the provisions of the 
Veterans Claims Assistance Act or the implementing 
regulations.  The veteran has been provided opportunities to 
identify additional evidence in support of his claim.  
Subsequent to the Board remand of March 2001, he was afforded 
a VA examination to determine the current nature and etiology 
of his liver disorder.  In May 2002, the examiner noted that 
he had reviewed the veteran's claims folder.  Treatment 
records have been obtained from Mitchell L. Shiffman, M.D., 
Stephen Farber, M.D., Stewart Manning, M.D., the Albermarle 
Hospital, and the Medical College of Virginia.  No additional 
pertinent records have been identified as being absent from 
the record.  Accordingly, the Board finds that the RO 
complied with the remand order to the best of their ability.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection.  He was provided adequate notice that VA would 
help him secure evidence in support of his claim if he 
identified that evidence.  Additionally, he was provided 
notice of, and he did report for, a VA examination to help 
determine the current nature and etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  These documents provided notice why this evidence 
was insufficient to award service connection, as well as 
notice that the appellant could still submit supporting 
evidence.  Finally, in June 2001, the veteran was provided 
notice of the change in the law, and advised that ultimately 
it was his responsibility to ensure that pertinent evidence 
was received by VA.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, a merits based review may 
be conducted.

The veteran contends that his liver disorder is related to 
Agent Orange exposure during his service in Vietnam.  His DD-
214 reflects combat service in Vietnam.

The service medical records are negative for any findings, 
treatment or diagnosis of a liver disorder.

Postservice records from 1997 reflect esophageal variceal 
bleeding with a history of chronic alcohol use.  Records from 
Dr. Faber specifically note "a long history of heavy alcohol 
abuse," to include "drinking three to four beers per day 
for several years."  

Medical records from the Medical College of Virginia show 
that the veteran underwent a liver transplant in December 
1998.  Records associated with the procedure reference 
cirrhosis of the liver secondary to alcohol abuse.  Both the 
pre-operative and post-operative diagnoses noted end-stage 
liver disease secondary to alcohol.

A January 1999 medical statement was received from Dr. Faber 
who stated that the veteran had been a patient of his for 
several years.  He went on to state that it was "possible" 
that Agent Orange exposure in the military "could be a 
cause" for his current liver disease. 

In February 2001, Dr. Manning noted a prior history of 
cirrhosis of the liver of unknown cause.

Following appellate review in March 2001, the Board remanded 
the issue to the RO to provide the veteran with a VA 
examination to determine the nature and etiology of his liver 
disease.  In particular, the examiner was requested to 
provide a medical opinion as to whether it is at least as 
likely as not that the veteran's liver disease had its onset 
in service or was otherwise related to service.  The examiner 
was also asked to offer a medical opinion as to whether the 
veteran's cirrhosis of the liver was manifest within the 
first post-service year.  The VA examiner was to comment 
specifically on the January 1999 medical opinion of Dr. Faber 
which appeared to suggest a possible nexus between the 
veteran's liver disease and Agent Orange exposure in service.  
A complete rationale for all opinions expressed was 
requested.  

A June 2001 medical statement was received from Mitchell L. 
Shiffman, M.D.  Dr. Shiffman noted that the etiology of the 
veteran's liver disease was thought to be alcohol, but his 
history of excessive alcohol consumption was not very 
impressive.  Dr. Shiffman stated that therefore the 
hepatology section of the Medical College of Virginia was 
always somewhat skeptical of whether other chemicals or 
toxins may have led the veteran to develop cirrhosis or 
increased his susceptibility to alcohol-induced liver 
disease.  Dr. Shiffman stated that through extensive research 
he found out that exposure to Agent Orange could potentiate 
the effects of alcohol and lead to cirrhosis of the liver.  
It was concluded that the veteran's possible exposure to 
Agent Orange and/or other toxins may have been a contributing 
factor to his development of cirrhosis of the liver.  

The veteran was afforded a VA examination in October 2001 in 
which the examiner was specifically requested to answer 
questions posed by the Board in the March 2001 remand.  
Initially the examiner noted that the veteran's medical 
records had been reviewed and provided a diagnosis of end-
stage liver disease status post liver transplant.  The 
examiner stated that it was at least as likely at not that 
the veteran's liver disease is related to his Agent Orange 
exposure while in service.  With regard to the question of 
whether the cirrhosis of the liver was manifest within the 
first post-service year, it was the examiner's opinion that 
the disease was not likely manifested within the first post-
service year.  The rationale for this opinion was that 
cirrhosis of the liver is normally a long-term disease, 
characterized by a series of events, which usually develops 
many years later.  With regard to the medical opinion by Dr. 
Faber in which it was suggested that there was a nexus 
between the veteran's liver disease and Agent Orange exposure 
during service, the examiner stated that he could not state 
with certainty that the veteran's liver failure was direct 
result of Agent Orange exposure. However, the examiner did 
believe that it was at least as likely as not that the 
veteran's liver failure was a result of Agent Orange 
exposure.  It was stated that Agent Orange was a very toxic 
agent and that it was a likely contributor for the veteran 
developing liver disease.  It was concluded that exposure to 
toxins is a known causative factor of liver disease.    

An addendum to the October 2001 examination was provided in 
May 2002.  The examiner was specifically requested to provide 
a complete rationale for all medical opinions provided.  The 
examiner noted that the claims file was reviewed in its 
entirety and it was opined that the veteran's liver disease 
was less likely than not related to service.  The examiner 
continued to state that the cirrhosis of the liver was less 
likely than not a manifestation within the first post-service 
year.  The rationale provided was that cirrhosis is normally 
a long-term disease characterized by a series of events, 
which usually develops many years later.  It was noted that 
there were no medical records between the dates of 1968-1970 
while the veteran was in service documenting any symptoms 
related to his current liver condition.  The earliest 
documentation in the medical records was in 1996 when the 
veteran was diagnosed with liver failure.  This was more than 
20 years after the veteran was discharged from service.  The 
examiner noted that in addition to Dr. Faber's statement, Dr. 
Shiffman's report stated that "the etiology of the veteran's 
liver disease was thought to be alcohol, but his history of 
excessive alcohol consumption was not very impressive.  
Therefore, we were always skeptical of whether there were 
other chemicals or toxins which may have led to the veteran 
developing cirrhosis or increased his susceptibility to 
alcohol-induced liver disease."  The examiner stated, 
however, that he had reviewed the medical literature 
regarding herbicide exposure and its known complications.  It 
was noted that liver disease is not a known complication of 
Agent Orange.  It was concluded that in the absence of any 
concrete scientific evidence to prove that the veteran's 
liver disease is a direct result of Agent Orange exposure, it 
is less likely than not that the veteran's current liver 
disease is secondary to his Agent Orange exposure in service.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served ninety days or more during a period of 
war and cirrhosis of the liver, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam between 
January 1962, and May 1975, and has a disease listed at 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Cirrhosis of 
the liver is not a presumptive disorder listed at 38 C.F.R. § 
3.309(e).  Moreover, the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 
1994); 67 Fed.Reg. 42600 (June 24, 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155, 160 (1997).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 5107.

As noted, liver disease is not a 38 C.F.R. § 3.309(e) 
presumptive disease.  Thus, presumptive service connection 
for liver disease due to Agent Orange exposure is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board therefore reviewed the evidence of record to 
determine if service connection for end-stage liver disease, 
status post liver disease, on a direct or secondary basis is 
warranted.  Combee.  In this regard, the medical evidence of 
record does not support the veteran's claim of entitlement to 
service connection for end-stage liver disease, status post 
liver transplant.  First, the service medical records are 
devoid of any complaint or finding pertinent to a liver 
disorder.  Secondly, the October 2001 examination report 
indicated that it was not likely that the veteran's liver 
disease was manifested within the first post-service year 
because cirrhosis of the liver is normally a long-term 
disease characterized by a series of events, which usually 
develops many years later.  In this case, there is no medical 
evidence showing that in service the veteran had any symptoms 
related to his current liver condition.  The earliest 
documentation of a liver disease was in 1996, more than two 
and a half decades post-service.  Based on the foregoing, it 
cannot be said that liver disease was present in service or 
that cirrhosis of the liver became manifest to a compensable 
degree within one year of service separation.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Clearly, in this case, various opinions have been 
provided regarding the etiology of the veteran's current 
liver disease.  Here the Board notes Dr. Faber's January 1999 
statement that it was possible that the veteran's exposure to 
Agent Orange in the military could be a cause for his current 
liver disease, and Dr. Shiffman's statement that Agent Orange 
exposure may have been a contributing factor to his 
development of liver disease.  The Board, however, finds that 
these statements are too speculative to provide a nexus to 
service.  The use of the word "possible" makes the opinions 
of the examiners in service speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  

The Board also notes the conflicting statements made by the 
examiner who filed October 2001 and May 2002 reports with 
respect to a nexus between the veteran's liver disease and 
service.  In the October 2001 report, the examiner stated 
that it was at least at likely as not that the veteran's 
liver failure was a result of Agent Orange exposure.  In the 
May 2002 report, however, the examiner concluded that it was 
less likely than not that the veteran's current liver disease 
was secondary to his Agent Orange exposure.  The Board finds 
the May 2002 opinion to be more probative.  In the May 2002 
addendum, the examiner clearly indicated that this statement 
was made after reviewing the claims folder and pertinent 
medical literature pertaining to herbicide exposure and its 
known complications.  It was specifically noted that liver 
disease was not a known complication of Agent Orange 
exposure.  

The examiner's conclusion following his review of the medical 
literature that there is no association between the veteran's 
liver disorder and service mirrors the conclusion of the 
National Academy of Science which has exhaustively studied 
the nature of any disease caused by Agent Orange exposure 
since 1993.  Indeed, in 1996, the Academy announced that 
after reviewing approximately 6,420 abstracts of scientific 
or medical articles and selecting approximately 230 
epidemiological studies for detailed analysis, consulting 
with outside experts, and conducting public hearings, the 
National Academy of Science found no basis to link any 
disorder to Agent Orange exposure save for those listed at 38 
C.F.R. § 3.309(e).  See VETERANS AND AGENT ORANGE: HEALTH EFFECTS OF 
HERBICIDES USED IN VIETNAM (1993), and a 1996 report entitled 
VETERANS AND AGENT ORANGE: UPDATE 1996 (1996) cited at 59 Fed.Reg. 
341-6 (1994); 61 Fed.Reg. 41,442-49 (1996).

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of entitlement to service 
connection for end-stage liver disease, status post liver 
transplant.  The preponderance of the probative evidence of 
record shows that the veteran's liver disease is not due to 
Agent Orange exposure or otherwise due to service.  The Board 
finds that the May 2002 medical opinion was based on a full 
and fair consideration of the material evidence and that the 
examination report provided  a clear rationale for the 
opinions rendered.  In contrast the October 2001 opinion is 
not shown to be based on all the evidence of record or based 
on a review of pertinent medical literature.  Thus, the May 
2002 medical opinion has a greater probative value than the 
other opinions which attribute the veteran's liver disease to 
Agent Orange exposure. 

In sum, the Board finds that the preponderance of the most 
probative evidence of record indicates that the veteran's 
end-stage liver disease, status post liver transplant, is not 
causally related to his active service, any incident therein, 
including exposure to Agent Orange.  Thus, the preponderance 
of the evidence is against the claim of entitlement to 
service connection.  As such, the evidence is not so evenly 
balanced as to allow for the application of doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for end-stage liver disease, status post 
liver transplant, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

